IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-20211
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


JUAN PABLO RAMIREZ-MARTINEZ,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-635-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Juan Pablo Ramirez-Martinez

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Ramirez has been

provided a copy of counsel’s brief and motion but has not filed a

response.   Our independent review of counsel’s Anders brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.